ORDER
The respondent was suspended from engaging in the practice of law in this state commencing July 10, 1980 until further order of this Court. Our order, 419 A.2d 310, provided that the respondent could apply for reinstatement on or after October 20, 1980. On October 22,1980 respondent filed a petition for reinstatement.
After consideration of the length of time respondent has been suspended, we are of the opinion that no further discipline is required. Respondent has complied with all applicable rules of this court during his suspension. Under these circumstances, his petition for reinstatement to the practice of law should be granted.
Accordingly, it is ordered, adjudged and decreed that respondent, John F. Sherlock, Jr., is hereby reinstated to the practice of law in this state, effective May 8, 1981.